Case 17-80066-JJG-7A Doc 85 Filed 05/06/19 EOD 05/06/19 16:28:41 Pgi1of4

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF INDIANA

TERRE HAUTE DIVISION
James D. Wood )
and Chasity M. Wood ) CASE NO. 17-80066-JJG-7A
Debtors )
)

AMENDED MOTION TO AVOID JUDICIAL LIEN

The Debtors hereby move the Court pursuant to 11 U.S.C. §522(f) to avoid the judgment lien of
Thomas Garage Door Sales, Inc. on the following described property:

Physical Address: 48 Briarwood Court, Greencastle, IN 46135

Legal description: Lot Number 48 Replat of Lots Numbered 46, 47, 48 in Woods
Edge, Phase One, an Addition to the City of Greencastle, as per plat thereof recorded in
Plat Book 13, pages 135-137; Also recorded January 23, 2002 as Instrument No. |
2002003646, in the office of the Recorder of Pumam County, Indiana.

Subject to all rights-of-way, easements and restrictions.
Subject to all taxes now a lien and to become a lien thereon.

In support of said Motion, the Debtors submit the following information:
1. The Debtors filed their Chapter 7 bankruptcy on or about February 15°, 2017.

2. The real estate is held by the Debtors, James and Chasity Wood as tenants by the entireties, but
they have joint debt, thus the exemption of $19,300 was taken by each Debtor.

3. The judgment which is the subject of this Motion is held by Thomas Garage Door Sales, Inc.
The amount of the judgment is $3,046.00 as of November 13", 2015, plus any other
costs/interest, if ordered.

4. Thecreditor, Thomas Garage Door Sales, Inc., obtained a judgment which is a lien on the real
property described above. That judgment was obtained pre-petition under cause# 67D01-1509-
SC-000672. The default judgment was granted on or about November 13%, 2015 in the Putnam
County Superior Court, see the attached Exhibit “A”.

5. The amount of debt owed as of the date of filing on the real property located at 48 Briarwood
Court, Greencastle, IN was $86,766.00 by way ofa 1* mortgage through Chase Mortgage
Case 17-80066-JJG-7A Doc 85 Filed 05/06/19 EOD 05/06/19 16:28:41 Pg2of4

and a 2™ mortgage through North Salem State Bank in the sum of $24,461.00. The total debt
associated with the 1° mortgage and the 2 mortgage is $111,227.00 as of the date of filing.

6. That the value of the subject collateral is: $150,000.00 (per the Petition).

7. That the value of the real property is $150,000 - the total mortgages $111,227.00 =
$38,773.00 total equity in the real property.

8. The amount of exemption on the real estate to which the Debtors are entitled is $38,600.

9. That $38,773.00 equity — the Debtor’s exemption $38,600 = $173.00 unexempted equity of
the home (superior lien to Twin C Inc. d/b/a Dave’s Heating & Cooling). The judgment of
record impairs the Debtor’s exemption for which the Debtors request this court to avoid.

10. The remaining equity is $38,600 which is exempt.

11. This real estate is subject to other filed judgment liens under causes listed on the attached
Exhibit “B” for which the Debtors are filing Motions for Relief contemporaneously with this
Motion.

12. The Property has equity which been claimed as exempt in the amount of $38,600. The lien
impairs an exemption of the Debtors and is subject to avoidance under 11 U.S.C. § 522(f) with
$173 non-exempt which will be paid to Twin C Inc., d/b/a Dave’s Heating & Cooling who had
a senior judgment lien under cause# 67C01-15808-PL-000235.

NOTICE: Your rights may be affected. You should read these papers carefully and
discuss them with your attorney, if you have one in this bankruptcy case. If you do
not have an attorney, you may wish to consult one.

If you do not want the court to enter an order avoiding the (judicial) lien, or if you
want the court to consider your views on this Motion, then you or your attorney must
file with the court a written objection explaining your position no later than 21 days
from the date of service of this document.

Those not permitted to file electronically must deliver any objection by the U.S. mail,
courier, overnight/express mail, or in person at:

Evansville and Terre Haute
352 Federal Bldg.

101 NW MLL. King Jr. Blvd.
Evansville, IN 47708
Case 17-80066-JJG-7A Doc 85 Filed 05/06/19 EOD 05/06/19 16:28:41 Pg 3o0f4

If you mail your objection to the court, you must mail it early enough so the court will receive it on or
before the 21-day deadline (21 days from the date of service of this Motion).

You must also send a copy of your objection to:

James H. Holder, Jr. Lou Ann Marocco

Attomey at Law Bankruptcy Trustee

111 West Walnut Street PO Box 1206

Greencastle, IN 46135 Greenwood, IN 46142

Matthew Thomas Barr

Rubin & Levin, PC James T. Young

135 N. Pennsylvania Street, Suite 1400 Rubin & Levin, PC

Indianapolis, IN 46204 135 N. Pennsylvania Street, Suite 1400
Indianapolis, IN 46204

Robert C. Perry US Trustee

Robert C. Perry, Attorney at Law Office of US Trustee

205 W. Main Street 101 W. Ohio Street, Suite 1000

Plainfield, IN 46168 Indianapolis, IN 46204

If you or your attorney do not take these steps, the court may decide that you do not oppose an order
avoiding the judicial lien, and may enter an order granting that relief.

WHEREFORE, the Debtors move the Court to enter an order avoiding creditor’s judicial lien and
granting such other relief as appropriate.

Respectfully Subpat

 

James H. Helder, Jr. 17053-67
111 West Walnut Street
Greencastle, IN 46135
765-653-0500
765-301-9319 fax
law@jamesholderlaw.com
Case 17-80066-JJG-7A Doc 85 Filed 05/06/19 EOD 05/06/19 16:28:41 Pg4of4

CERTIFICATE OF SERVICE

[hereby certify that on May (s©_, 2019 the foregoing document was mailed via certified mail and e-

served to the following:

Thomas Garage Door Sales, Inc.
ATTN: An Officer

1019 Shadowlawn Avenue
Greencastle, IN 46135

U.S. Trustee
ustpregion10.in.ecf@usdoj.gov

Lou Ann Marocco
trustee(@maroccolawindy.com

James T. Young
james(@rubin-levin.net

Randy C. Eyster3
USDCSDECFBK @feiwellhannoy.com

Matthew Thomas Barr
mbarr@rubin-levin.net

Dennis M. Ostrowski
Reamer.ecf@reimerlaw.com

Cynthia P. Helfrich
Cynthia@hendrickscountylaw.com

Robert C. Perry
rcperry@tds.net

 

James. Hofer, Jr. i

i
